Merrick, O. J.
The motion to dismiss the appeal must be overruled in this case. Although the judgment was rendered on the 22d day of December, 1855, it was not signed until January 12th, 1856. During this period it was in the power of. the District Judge to amend it as to form, or even to set aside the judgment ex officio, and grant a new trial. C. P., 547; 7 R. R., 451. We think the appellant is entitled to treat a judgment so signed as rendered at the term at which the judgment has been perfected by the signature of the Judge, and that the party may appeal by motion at that term.
On the merits, we see no reason to disturb the judgment of the lower court.
Judgment affirmed.